Citation Nr: 0108709	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for 
low back syndrome, status post laminectomy and discectomy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to October 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reduced the veteran's 
disability evaluation for low back syndrome, status post 
laminectomy and discectomy, from 60 percent to 40 percent, 
effective September 1, 1994, and denied a TDIU.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  See 
38 C.F.R. § 20.1304(c) (2000).

Additionally, at the hearing, the veteran raised issues of 
service connection for spinal meningitis, seizure disorder, 
and other disabilities as secondary to the service-connected 
low back syndrome, status post laminectomy and discectomy.  
As these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  By rating action of June 1994, the RO reduced the 60 
percent evaluation in effect for low back syndrome, status 
post laminectomy and discectomy, to 40 percent effective 
September 1, 1994.  

2.  The June 1994 rating decision was based on one 
examination, and the determination of the RO fails to 
indicate that the provisions of 38 C.F.R. § 3.344 (2000) were 
considered prior to the reduction action.

3.  The June 1994 rating action is rendered void ab initio.


CONCLUSION OF LAW

The reduction of the 60 percent evaluation for low back 
syndrome, status post laminectomy and discectomy, in the June 
1994 rating decision was not in accordance with law and that 
evaluation is restored, effective September 1, 1994.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that restoration of the 60 percent 
evaluation for low back syndrome, status post laminectomy and 
discectomy, is warranted.  He states that his back has not 
gotten better and that the examination upon which the 
reduction was based was inadequate.

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) in Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.

Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2000) provide that in 
any evaluation-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement in a disability has actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (2000) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.

Pursuant to 38 C.F.R. § 3.344(a), when a disability 
evaluation has been in effect for a "long period" (five 
years or more), a rating may be reduced only upon a 
demonstration that there has been sustained improvement in 
the underlying condition.  In this case, the 60 percent 
evaluation had been in effect since 1987, and thus the 
regulation is applicable.

The veteran was granted service connection for low back 
syndrome, status post laminectomy and discectomy in an 
October 1986 rating decision and assigned a 40 percent 
evaluation, effective May 21, 1986.  In an April 1987 rating 
decision, the RO granted a 60 percent evaluation, effective 
January 24, 1987.  The RO noted that the veteran had 
undergone recent surgery on his back and was having 
difficulty in walking short distances.  It determined that an 
increased evaluation was warranted.

The RO continued the 60 percent evaluation in May 1987, 
January 1988, August 1989, August 1990, October 1990, 
December 1991, and October 1992 rating decisions.  During 
that time, the veteran underwent numerous surgeries, 
procedures, and treatments related to his service-connected 
low back syndrome, status post laminectomy and discectomy.  
In the October 1990, December 1991, and October 1992 rating 
decisions, the RO granted temporary total evaluations under 
38 C.F.R. § 4.30 (2000) related to surgeries the veteran 
underwent for his service-connected disability.

In October 1993, the veteran underwent a VA examination.

In the January 1994 rating decision, which proposed to reduce 
the veteran's disability evaluation for low back syndrome, 
status post laminectomy and discectomy from 60 percent to 
40 percent, the RO stated the following:

At your [October 1993] examination, you 
had no postural abnormalities or fixed 
deformities.  Musculature of the back was 
very weak with severe spasms and 
associated pain.  Range of motion was 
forward flexion, 35 degrees; backward 
extension, 15 degrees; left and right 
lateral flexion, 15 degrees; and left and 
right rotation, 15 degrees.  There was 
objective evidence of pain on motion.  
Sciatic neuropathy, absent ankle jerk, or 
other neurological findings were not 
noted.

For continuation of the 60 percent 
evaluation, there must be medical 
evidence of persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the affected disc with only 
little intermittent relief.

The reasonable doubt provisions of 
38 U.S.C. § 5107(b) were considered.  The 
proposed reduction is in conformance with 
38 C.F.R. § 3.344(c).

In the June 1994 rating decision, which reduced the 
disability evaluation from 60 percent to 40 percent, the RO 
stated the following:

The latest medical evidence of record 
does not show severe limitation of motion 
of the low back with severe sciatica.  
Sustained improvement is established.  
Your doctor indicates the repositioning 
of [the] spinal cord stimulator has 
provided you with much better relief.

The Board finds that the January 1994 and June 1994 rating 
decisions do not comply with VA regulations or decisions of 
the Court.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) 
citing Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 
5 Vet. App. at 419-20; Lehman v. Derwinski, 1 Vet. App. 339, 
343-344 (1991).  The Court has clearly established that the 
regulations regarding reduction in evaluations must be 
followed.  See id.

In the January 1994 rating decision, the RO did not address 
"improvement" at all.  Rather, it simply pointed out how 
the veteran did not meet the criteria for a 60 percent 
evaluation based upon the findings reported in the October 
1993 VA examination report and stated that the proposal was 
in conformance with 38 C.F.R. § 3.344(c).  In the June 1994 
rating decision that implemented the reduction, the RO made a 
conclusory statement that the "latest medical evidence" had 
shown "sustained improvement."

The Board finds that the RO did not reduce the veteran's 
disability evaluation properly and thus, due to the 
procedural error, the 60 percent evaluation for low back 
syndrome, status post laminectomy and discectomy, is 
restored.  The actions taken by the RO are identical to the 
prohibitions established by the Court.  See id.  

Here, the veteran had been granted a 60 percent evaluation in 
1987 and the RO continued the 60 percent evaluation based 
upon numerous medical records, including treatment reports 
and hospitalization summary reports.  The 60 percent 
evaluation had been in effect for more than five years.  It 
is clear that the RO based its determination that the veteran 
had shown improvement based upon findings made in the October 
1993 VA examination report.  This is strictly prohibited in a 
factual scenario like the one before the Board.  38 C.F.R. 
§ 3.344(a); Lehman, 1 Vet. App. at 343-44 (Court found that a 
reduction based upon one inaccurate and incomplete medical 
report was made without observance of 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.130).  

Additionally, the Board finds that the RO's reasons and bases 
for reducing the veteran's disability evaluation are 
inadequate to meet the requirement of 38 C.F.R. § 3.344(a).  
The evidence considered at the time of the reduction failed 
to demonstrate in any way that material, sustained 
improvement under the ordinary conditions of life had been 
shown.  Although the RO made a finding in the June 1994 
rating decision that the "latest evidence" had shown 
"sustained improvement," it did not remotely substantiate 
such finding.

In Kitchens, the Court stated that, "Where VA reduces the 
veteran's evaluation without observing applicable laws and 
regulations, the rating is void ab initio and the Court will 
set aside the decision as "not in accordance with the law."  
Kitchens, 7 Vet. App. at 325 (citing to 38 U.S.C. § 
7261(a)(3)(A)).  This is the situation presently before the 
Board.

The Board notes that it has not reported medical evidence in 
this decision; however, such is not necessary for two 
reasons.  First, the determination to restore the veteran's 
60 percent evaluation is based upon procedural errors 
committed by VA.  Second, the determination is completely 
favorable to the veteran.  The veteran has requested that the 
60 percent evaluation for his low back syndrome, status post 
laminectomy and discectomy, be restored, and this has been 
done, and the Board is restoring the 60 percent evaluation as 
of the date the RO reduced the evaluation.  Hence, a 
recitation of the medical evidence would be extraneous.

The Board must point out that it does not make any 
determination as to whether the 60 percent evaluation is the 
evaluation that should be in effect for the veteran's 
service-connected low back syndrome, status post laminectomy 
and discectomy.  Rather, the Board has determined that VA 
failed to comply with regulations, rendering the June 1994 
rating decision void.  Accordingly, the 60 percent evaluation 
is restored for low back syndrome, status post laminectomy 
and discectomy, effective September 1, 1994.


ORDER

The reduction of the 60 percent disability evaluation for low 
back syndrome, status post laminectomy and discectomy was 
improper, and the 60 percent evaluation is restored, 
effective September 1, 1994, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

At the January 2001 Board hearing, the veteran stated he had 
tried to go through vocational rehabilitation on two 
occasions through VA.  He stated that at both of those times, 
he was doing well, when he had to undergo back surgery and 
that he had been administratively dropped from the program.  
The vocational rehabilitation folder is not of record, and 
the Board finds that the information contained in it would be 
relevant to the determination of whether the a TDIU is 
warranted.

Additionally, the Board finds that a recent examination would 
be helpful to determine if the veteran cannot work due to his 
service-connected low back syndrome, status post laminectomy 
and discectomy.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
syndrome, status post laminectomy and 
discectomy.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the veteran's claims 
file.  

3.  The RO should schedule the veteran to 
undergo a VA examination to determine 
whether the veteran's service-connected 
low back syndrome, status post 
laminectomy and discectomy has made the 
veteran unemployable.  The examiner must 
have an opportunity to review the 
veteran's claims file.  After reviewing 
the available medical records and 
examining the veteran, the examiner 
should be requested to provide the 
following opinion:  Is the veteran unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected low back syndrome, 
status post laminectomy and discectomy?  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court.  
The Court has stated that compliance by 
the Board or the RO is neither optional 
nor discretionary.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

6.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to a 
TDIU.  

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

